Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 05/06/2022. Claims 1-2, 4-9 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see 6-8, filed 05/06/2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. §103 in view of Matsumoto et al. US 20150258685 A1 in view of Harada et al. US 20160039092 A1 (“Harada”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 and 4-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reads “indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link” in lines 10-11. The terms “link” and “shaft” do not have special meaning in the art, the specification does not clarify what “link” and “shaft” are or how they are different, and the claims do not define “link” or “shaft.” The terms are mentioned in the specification at paragraph 28, so they are not new matter, but they lack written description. In other words, the terms could be used interchangeably according to the specification and it is not clear and precise which elements the claim is referring. The claimed terms are not supported within the specification in full, clear, concise, and exact terms, so as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Likewise, claims 4-9, which depend from claim 1, are also rejected by virtue of their dependency. 
Claim 2, similar to the explanation above, reads “indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link” in lines 4-6. The terms “link” and “shaft” do not have special meaning in the art, the specification does not clarify what “link” and “shaft” are or how they are different, and the claims do not define “link” or “shaft.” The terms are mentioned in the specification at paragraph 28, so they are not new matter, but they lack written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the language “a parameter storage that stores a mechanical parameter of the robot, the mechanical parameter indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link”. As it is written, the language “a parameter storage that stores a mechanical parameter of the robot” suggests that only a single parameter is stored, but the language “and a helix angle of each link” suggests that multiple parameters are to be stored at once in the same storage device. This makes the claim indefinite, as it is unclear if the claim was meant to be interpreted in the alternative, or if the parameter storage is meant to store all of the listed parameters at once. Examiner is interpreting the language to mean “the parameter storage is meant to store all of the listed parameters at once.” Similarly, claim 1 reads “indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link” in lines 10-11. The terms “link” and “shaft” do not have special meaning in the art, the specification does not clarify what “link” and “shaft” are or how they are different, and the claims do not define “link” or “shaft.” This makes the claim indefinite, as it is unclear how the terms “link” and “shaft” are meant to be interpreted, and how they are different. Likewise, claims 4-9, which depend from claim 1, are also indefinite by virtue of their dependency. It should be noted that the element “the mechanical parameter indicating a distance between links, a distance between moving shafts…” are not relevant to the allowability of the claims, and deleting this element would resolve the issues of indefiniteness without reducing allowability in view of the prior art.
Claim 2 contains the language “a parameter storage that stores a mechanical parameter of the robot, the mechanical parameter indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link”. As it is written, the language “a parameter storage that stores a mechanical parameter of the robot” suggests that only a single parameter is stored, but the language “and a helix angle of each link” suggests that multiple parameters are to be stored at once in the same storage device. This makes the claim indefinite, as it is unclear if the claim was meant to be interpreted in the alternative, or if the parameter storage is meant to store all of the listed parameters at once. Examiner is interpreting the language to mean “the parameter storage is meant to store all of the listed parameters at once.” Similarly, claim 2 reads “indicating a distance between links, a distance between moving shafts, an angle between links, and a helix angle of each link” in lines 4-6. The terms “link” and “shaft” do not have special meaning in the art, the specification does not clarify what “link” and “shaft” are or how they are different, and the claims do not define “link” or “shaft.” This makes the claim indefinite, as it is unclear how the terms “link” and “shaft” are meant to be interpreted, and how they are different. It should be noted that the element “the mechanical parameter indicating a distance between links, a distance between moving shafts…” are not relevant to the allowability of the claims, and deleting this element would resolve the issues of indefiniteness without reducing allowability in view of the prior art. 
Claim 9 contains the language “with the cumulative time and the operating” in line 4. As it is written, it is unclear if this is meant to refer to “the operation,” or “the operating environment condition” as described in claim 4, or something else entirely. This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. 

Allowable Subject Matter
Claims 1-2 and 4-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Negishi US 20160297069 A1 (“Negishi”) teaches a mechanical parameter of a robot, wherein the distance between all links/moving shafts are included and must be known by the robot in order to calculate the deformation of the robot. This is relevant to the elements of claim 1 regarding mechanical parameters, which can include a distance between links, or a distance between moving shafts. Similarly, Garcia et al. US 20140035306 A1 (“Garcia”) teaches a mechanical parameter of a robot, including the helix angle. This is relevant to the elements of claim 1 regarding mechanical parameters, which can include a helix angle of each link. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664